Case: 3:19-cv-00234-NBB-RP Doc #: 132-16 Filed: 10/26/20 1 of 3 PageID #: 1037




                          EXHIBIT P
          Suggested line for Running Header
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-16 Filed: 10/26/20 2 of 3 PageID #: 1038
                                                                                  1

 1                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF MISSISSIPPI
 2                             OXFORD DIVISION

 3
          DR. AMY R. WOODS                                                PLAINTIFF
 4
          VS.                                  CAUSE NO. 3:19-CV-00234-NBB-RP
 5
          MHM HEALTH PROFESSIONAL, LLC, D/B/A
 6        CENTURION PROFESSIONALS;
          MANAGEMENT & TRAINING CORPORATION;
 7        JESSE WILLIAMS, INDIVIDUALLY; AND
          JOHN DOES 1-9                                                  DEFENDANTS
 8

 9

10        ************************************************************

11
                          DEPOSITION OF DR. CLAYTON RAMSUE
12

13        ************************************************************

14

15

16

17                     TAKEN AT THE INSTANCE OF THE PLAINTIFF
                              VIA ZOOM VIDEOCONFERENCE
18                   ON AUGUST 7, 2020, BEGINNING AT 2:06 P.M.

19

20

21

22

23                            GENA MATTISON GLENN, CSR 1568
                                  Glenn-Henry Reporting
24                                 Post Office Box 492
                             Amory, Mississippi 38821-0492
25                                gena.glenn@gmail.com
                                     (662) 315-2613
            Case: 3:19-cv-00234-NBB-RP Doc #: 132-16 Filed: 10/26/20 3 of 3 PageID #: 1039
                                                                                        45

            1        run by Centurion or any anywhere else?                  Aside

            2        from what you've told us about talking to April

            3        Meggs, did you do anything else to try to get

            4        her a place somewhere else?

            5                      MR. LONG-DANIELS:         Objection to form.

            6               You can answer.

            7               A.     I never had that conversation.

            8        BY MR. WAIDE:

            9               Q.     All right, sir.         Do you remember Dr.

14:52:52   10        Woods asking you for a recommendation for her

           11        employment with Sterling Medical Group?                   Do you

           12        recall that?

           13               A.     Yes.

           14               Q.     And did you give her a recommendation?

           15               A.     Yes.

           16               Q.     Good recommendation?

           17               A.     Yes.

           18               Q.     I think I left this train of thought,

           19        but you said you were aware that there was a

14:53:15   20        statewide shortage of security officers just in

           21        Mississippi in general?

           22                      MR. LONG-DANIELS:         Objection to form.

           23               A.     Yes.

           24        BY MR. WAIDE:

           25               Q.     Is that -- there's been a lot of media

                                 GLENN-HENRY REPORTING (662) 315-2613
